STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

JOSEPH       FORD          AND    SHEVELLE                                            NO.        2021    CW    1380
FORD


VERSUS


KENDALL          PLAIN                                                           JANUARY              27,     2022




In    Re:             Kendall           Plain,      applying       for        supervisory          writs,            19th
                      Judicial          District      Court,       Parish        of    East       Baton        Rouge,
                      No.    656152.




BEFORE:               GUIDRY,       HOLDRIDGE,        AND    CHUTZ,       JJ.


        WRIT          DENIED.


                                                           JMG
                                                           WRC


        Holdridge,                J.,    concurs.         Under   La.    Code    Civ.       P.    art.        561,     an

ex     parte           motion           to     dismiss       based       on      abandonment                must       be
accompanied                 by    an     affidavit         which    provides           that       no        step     has
timely       been           taken       in   the    prosecution          or    defense       of       the     action.

The    writ          application             does   not    contain      an     affidavit         in     support        of
relator'         s    motion        for      dismissal.           Therefore,          the    motion           seeking
dismissal on the basis of abandonment was properly denied.




COURT       OF       APPEAL,       FIRST      CIRCUIT




       DEPUTY          C    ERK    OF    COURT
                 FOR       THE    COURT